Citation Nr: 1524592	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic B-cell leukemia (previously claimed as leukemia, secondary anemia), for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO denied service connection for B-cell leukemia (previously claimed as leukemia, secondary anemia), as well as denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant was notified of the denials in January 2012.  In December 2012, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

The Veteran served as a U.S. Marine Corps rifleman with service in the Republic of Vietnam from July 1969 to August 1969.  As he served in Vietnam during the Vietnam era, he is presumed to have been exposed to certain herbicide agents.  See 38 U.S.C.A. § 1116(f)(West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

The record shows that the Veteran was diagnosed with myelodysplastic syndrome with refractive anemia in 1985, and that he underwent extensive treatment with medication and transfusions.  In December 1986, the Board denied service connection for anemia including as due to herbicide exposure, finding that the disease manifested many years after service and that the state of medical research and the extant regulations did not support service connection on a presumptive basis for herbicide exposure.  

The Veteran died in December 1996.  The cause of death listed on the death certificate was dysplastic anemia.  In March 1997, the RO denied the appellant's claim for service connection for the cause of the Veteran's death as not well grounded because dysplastic anemia was not among those diseases for which a presumption of service connection was available. 

Effective August 31, 2010, VA published a final rule adding hairy cell leukemia and other chronic B-cell leukemias to the list of diseases in 38 C.F.R. § 3.309 subject to presumptive service connection based on herbicide exposure.  See 75 Fed. Reg 53,202 (August 31, 2010).  

In correspondence in March 2011, the RO informed the appellant that, pursuant to Federal court order via litigation in Nehmer v. U.S. Department of Veterans Affairs, a special review would be performed in view of this change in the law. The RO obtained a VA medical opinion based on claims file review in July 2011.  In October 2011, the RO denied service connection for B-cell leukemia (previously claimed as leukemia, secondary anemia), as well service connection for the Veteran's death, on a presumptive basis, noting that the Veteran had not been diagnosed with hairy cell leukemia or other chronic B-cell leukemias.  

In a December 2012 NOD, the appellant contended that the Veteran died from leukemia, that an attending physician had told her that the disease was caused by exposure to chemicals, and that the only chemical exposure the Veteran had was to herbicide in Vietnam.  In a September 2013 statement of the case, the RO again denied service connection on a presumptive basis, only briefly addressing the appellant's NOD contentions as not supported by medical evidence without further explanation.  

Under appropriate circumstances, an intervening change in the applicable law may entitle a claimant to receive consideration of a claim on a de novo basis, or as a "new" claim, even though the claim is based essentially on the same facts as those previously decided.  Spencer v. Brown, 17 F.3d. 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993), see also Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) (holding that if a new law provides for benefits not previously available, even though grounded on some but not all of the same facts adjudicated under an earlier law, a new cause of action is created along with a new entitlement to a remedy.)  Moreover, even if a Veteran is not entitled to presumptive service connection for a disease claimed as due  to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the change in the law created new substantive rights and triggered a de novo review by VA.  Once the review was undertaken, the appellant raised the issue of service connection for the cause of death on a direct basis.  The appellant was not provided adequate notice and assistance relevant to a claim for service connection for the cause of death on a direct basis prior to the cursory adjudication of this theory of entitlement in the September 2013 SOC.  

Therefore, to ensure that all due process requirements are met, the AOJ should  provide the appellant with proper notice with respect to establishing service connection based on direct and presumptive theories of entitlement.  The AOJ's notice must explain the appellant's and VA's respective responsibilities to obtain relevant evidence and must also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the appellant should clearly explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014). 

After providing the required notice, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED  for the following action:

1.  Furnish to the appellant VCAA-compliant notice with respect to the claims on appeal.  Specifically request that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal-to include any written statement from the Veteran's attending physician or other medical professional-that is not currently of record.  

The letter must explain how to establish entitlement to service connection based on both direct and presumptive theories of entitlement, as well as the evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.

Also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA,  readjudicate the claims on appeal in light of all pertinent evidence and legal authority.
  
5.  If any benefit sought on appeal remains denied,  furnish to the appellant an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

